DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
	This action is in response to papers filed 9/28/2021.	
	Claims 32-34 have been added by amendment.
	Claims 17-34 are being examined.
	Applicant’s election of rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366  in the reply filed on 5/9/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The objection to the specification has been withdrawn in view of the amendment.
Priority
	The instant application was filed 03/22/2017 is a division of 14414532, filed 01/13/2015 ,and  is a national stage entry of PCT/US2013/050531 with an international 
Claim Rejections - 35 USC § 112-1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 17 recites, “A method for selectively amplifying a plurality of target sequences within a sample for identifying a human, the method comprising: a) amplifying within a single amplification reaction mixture and within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise  rs1005533, rs10092491, rs1024116, (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; b) sequencing, by next generation sequencing, the amplicons of target sequences, the sequencing thereby determining the allele present at each SNP region; and Page 2 of 12Application No. 15/466,797 Amendment "E" and Response Reply to Office Action of July 13, 2021 c) identifying the sample as being from the human by matching the human's SNP alleles to the detected SNP alleles from the sample..”
	Thus the claim 17 requires, “amplifying within a single amplification reaction mixture and within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise  rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; b) sequencing, by next generation sequencing, the amplicons of target sequences, the sequencing thereby determining the allele present at each SNP region; .”
Claim 17 concludes with, “Page 2 of 12Application No. 15/466,797 Amendment "E" and Response Reply to Office Action of July 13, 2021 c) identifying the sample as being from the human by matching the human's SNP alleles to the detected SNP alleles from the sample.”
Thus the claims are functionally claiming target specific primers for the recited SNPs and the further functionality of being able to identify humans.
Claim 22 recites, “A method for selectively amplifying a plurality of selected target sequences within a sample to provide a SNP allele profile for identifying a human, comprising: a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, Page 3 of 12Application No. 15/466,797 Amendment "E" and Response Reply to Office Action of July 13, 2021 rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366l; wherein the amplifying includes contacting at least (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; b) sequencing the amplicons of the target sequences to thereby determine the allele present at each SNP region, and c) identifying the sample as being from the human by matching the human's SNP alleles with the detected SNP alleles from the sample.”
Thus the claim 22 requires, “:a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; b) sequencing the amplicons of the target sequences to thereby determine the allele present at each SNP region,”
Claim 22 concludes with, “identifying the sample as being from the human by matching the human's SNP alleles with the detected SNP alleles from the sample..”
Thus the claims are functionally claiming target specific primers for the recited SNPs and the further functionality of being able to identify humans.
Claim 27 recites, “A method for selectively amplifying a plurality of selected target sequences within a sample to provide an amplicon library for identifying a human, comprising: a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, the amplicons of the plurality of target sequences defining the amplicon library, , wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; and b) utilizing the amplicon library to identify the sample as being from the human by matching the human's SNP alleles with the SNP alleles of the amplicon library..”
	Thus the claim 27 requires, “a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, the amplicons of the plurality of target sequences defining the amplicon library, , wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof;;.”
Claim 27 concludes with, “utilizing the amplicon library to identify the sample as being from the human by matching the human's SNP alleles with the SNP alleles of the amplicon library.”
The claims have been amended to recite, “wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof.”  This is an additional functional limitation of the claim as it encompasses capable of hybridizing under and conditions.  It does not provide any specific structure to the claim.

The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a portion of a nucleic acid molecule that includes a target sequence. In such instances, the target-specific primer and target sequence are described as "corresponding" to each other. In some embodiments, the target-specific primer is capable of hybridizing to at least a portion of its corresponding target sequence (or to a complement of the target sequence); such hybridization can optionally be performed under standard hybridization conditions or under stringent hybridization conditions..”  
Thus the claims are functionally claiming any plurality of any target specific primers to the recited target nucleic acids which comprise the recited SNPs with the functional characteristics of being able to identify a human. The specification and claims do not provide any sequences of the target area comprising SNPs.  A target sequence comprising SNP, encompasses a 5’ sequence, 3’ sequence, allele or 5’ sequence and allele, or 3’ sequence and allele.  This is a genus.  
Further the specification and claims do not teach how determining the alleles present in the SNP allows for identifying the human by the collection of SNP alleles.

As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is functionally claiming primers required in a method of identifying humans by matching SNP alleles.  The specification does not provide any sequences for primers to target sequences comprising the SNPs set forth in the claim, or identification of humans.
Thus the claims lack adequate written description.
New matter
	Claims 31, 32, 33 have been added by amendment and recite, “wherein the step of amplifying further comprises detecting one or more optically detectable labels associated with respective target-specific primers or with one or more respective probes.”   The response provides no indication where support for the amendment can 
 Further claims 31 and 32 depend from claim 17 and 22 which require sequencing.  Thus claims 31 and 32 require the combination of sequencing and optically detectable labels on primers or probes.  Review and searching of the specification did not reveal support for the combination of optically detectable labels on primers and probes in combination with sequencing.
Thus the limitations of claims 31-33 introduce new matter. 
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the issue.  This argument has been thoroughly reviewed but is not considered persuasive as the specification provides no structure , “wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof.”
The response asserts, “Since the specifically recited SNPs are located at known genomic locations, and since the target sequences are restricted to a certain size that is inclusive of the known SNP location, the potential target-specific primers for a given target sequence must also fit within these limitations. For example, for a given SNP, a corresponding target sequence will have a 100 to 500 base pair length that includes the SNP somewhere within its length. Because the SNP is located at a defined genomic 
Thus the rejection is maintained.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite, “a) amplifying within a single amplification reaction mixture and within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target 
Further claim 17 recites, “a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions.”  The specification provides antecedent basis for this recitation in paragraph 0074.  However, 
Claim 22 has been amended to recite, “A method for selectively amplifying a plurality of selected target sequences within a sample to provide a SNP allele profile for identifying a human, comprising: a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413,    rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366l; wherein the amplifying includes contacting at least some a portion of the sample with (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at 
Further claim 22 recites, “a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions.”  The specification provides antecedent basis for this recitation in paragraph 0074.  However, the specification does not provide any standard by which differentiation primers that adapted to selectively hybridize to each of the target sequences from those that are not adapted to selectively hybridize to each of the target sequences.  Thus the metes and bounds are unclear what is required of adapted to selectively hybridize to each of the target sequences.
Claim 27 recites, “A method for selectively amplifying a plurality of selected target sequences within a sample to provide an amplicon library for identifying a human, comprising: a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, 
Further claim 27 recites, “a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions.”  The specification provides antecedent basis for this recitation in paragraph 0074.  However, the specification does not provide any standard by which differentiation primers that adapted to selectively hybridize to each of the target sequences from those that are not 
Response to Arguments
This is a new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and/or mental step without significantly more. The claim(s) recite(s) the abstract idea and/or mental step of identifying a human based on a collection of unique SNPs.   This judicial exception is not integrated into a practical application because there are no additional steps require or depend upon the identifying a human. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional step which integrate the identifying a human into a practical application,.
Claim analysis
The instant claim 17 is directed towards A method for selectively amplifying a plurality of target sequences within a sample for identifying a human, the method comprising: a) amplifying within a single amplification reaction mixture and within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise  rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366[;]1, wherein the amplifying includes contacting at least(i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target sequences, wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; b) sequencing, by next generation sequencing, the amplicons of target sequences, the sequencing thereby determining the allele present at each SNP region; and c) identifying the sample as being from the human by matching the human's SNP alleles to the detected SNP alleles from the sample..  The correlation in identifying step in a natural correlation or phenomena.  The claims are drawn to the use naturally occurring alleles of naturally occurring SNPs to identify humans.
The steps a) to b) can be construed to be active step.  Dependent claims set forth further limitations to the length of the amplicon and source or type of sample.

The instant claim 22 is directed towards “A method for selectively amplifying a plurality of selected target sequences within a sample to provide a SNP allele profile for identifying a human, comprising: a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein each target sequence is 100 to 500 base pairs in length, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413,    rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366l; wherein the amplifying includes contacting at least some a portion of the sample with (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, thereby producing amplicons of the plurality of target wherein each target-specific primer is 15 to 40 nucleotides in length and is at least 90% complementary across its entire length to at least a portion of its corresponding target sequence or to a complement thereof; b) sequencing the amplicons of the target sequences to thereby determine the allele present at each SNP region, and c) identifying the sample as being from the human by 
The steps a) to b) can be construed to be active step.  Dependent claims set forth further limitations to the length of the amplicon and source or type of sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
The instant claim 27 is directed towards a method for selectively amplifying a plurality of selected target sequences within a sample to provide an amplicon library for identifying a human, comprising: a) amplifying within a reaction chamber a panel of single nucleotide polymorphism (SNP) regions comprising a plurality of different target sequences, wherein the target sequences comprise rs1005533, rs10092491, rs1024116, rs1028528, rs1029047, rs10495407, rs1058083, rs10773760, rs10776839, rs12997453, rs13218440, rs1355366, rs1357617, rs1382387, rs1413212, rs1454361, rs1463729, rs1490413, rs1493232, rs1498553, rs1523537, rs159606, rs1736442, rs1821380, rs1872575, rs1886510, rs1979255, rs2040411, rs2056277, rs2111980, rs214955, rs2269355, rs2292972, rs2342747, rs251934, rs321198, rs338882, rs354439, rs3780962, rs4288409, rs430046, rs4530059, rs560681, rs576261, rs6444724, rs6811238, rs6955448, rs7041158, rs717302, and rs719366; wherein the amplifying includes contacting at least some a portion of the sample with (i) a plurality of target-specific primers adapted to selectively hybridize to each of the target sequences of the panel of SNP regions and (ii) a polymerase under amplification conditions, 
The step a) can be construed to be active step.  Dependent claims set forth further limitations to the length of the amplicon and source or type of sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and/or law of nature or natural phenomena of identifying a human based on a collection of SNPs.
The claims 17, 22, and 27 provide steps of identifying or humans based on naturally occurring alleles.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the claims provide no limitations which integrate the identifying of a human into substantially more.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No.
The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a portion of a nucleic acid molecule that includes a target sequence. In such instances, the target-specific primer and target sequence are described as "corresponding" to each other. In some embodiments, the target-specific primer is capable of hybridizing to at least a portion of its corresponding target sequence (or to a complement of the target sequence); such hybridization can optionally be performed under standard hybridization conditions or under stringent hybridization conditions. In some embodiments, the target-specific primer is not capable of hybridizing to the target sequence, or to its complement, but is capable of hybridizing to a portion of a nucleic acid strand including the target sequence, or to its complement.”    Thus the target specific primers encompass primers with as little as 50% complementary and thus is broad and would not be considered specific.

Response to Arguments
	The response begins traversing rejection by citing the 2019 Revised Subject Matter Eligibility guidance.  This is noted.  
The response traverses the rejection asserting the steps of selectively amplifying, sequencing and amplifying in conjunction with the identifying step are a practical application.  This argument has been thoroughly reviewed but is not considered persuasive as the judicial exception is an abstract idea and/or mental step and thus is not a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17, 20-22, 25- 27, 30-31  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;).

Further, claim 17, 22 and 27 recites, “target specific primer.”  The specification teaches, “As used herein, " target-specific primer" and its derivatives, refers generally to a single stranded or double-stranded polynucleotide, typically an oligonucleotide, that includes at least one sequence that is at least 50% complementary, typically at least 75% complementary or at least 85% complementary, more typically at least 90% complementary, more typically at least 95% complementary, more typically at least 98% or at least 99% complementary, or identical, to at least a portion of a nucleic acid molecule that includes a target sequence. In such instances, the target-specific primer and target sequence are described as "corresponding" to each other. In some embodiments, the target-specific primer is capable of hybridizing to at least a portion of its corresponding target sequence (or to a complement of the target sequence); such hybridization can optionally be performed under standard hybridization conditions or under stringent hybridization conditions. In some embodiments, the target-specific primer is not capable of hybridizing to the target sequence, or to its complement, but is capable of hybridizing to a portion of a nucleic acid strand including the target sequence, or to its complement.”  Thus the broadest reasonable interpretation of primers with 50% complementarity encompasses any primer that encompasses recited SNPs, and thus whole genome amplification.

Lo teaches methods of identifying humans by sequencing circulating DNA (0063). Lo does not specifically teach the recited SNPs.
However, Lo teaches genotyping in his method can be done by whole genome sequencing (0082). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect all SNPs (including those recited) by whole genome sequencing.  Thea artisan would be motivated as Lo suggests whole genome sequencing for analysis of the entire genome.  The artisan would have a reasonable expectation of success as the artisan is using known methods to and analyze known samples.
Lo teaches the amplification of nucleic acids (0070, 0076). Lo teaches amplification using primers to quantitatively genotype  by sequencing in 0076.
Lo does not specifically teaching amplification of the whole genome.
However, McKernan teaches amplification of nucleic acids for sequencing .  McKernan teaches amplifying of the whole genome (0104).
McKernan teaches, “The appropriate length of a primer depends on the intended use of the primer, but typically ranges from about 5 to about 100; from about 5 to about 75; from about 5 to about 50; from about 10 to about 35; from about 18 to about 22 nucleotides. A primer need not be the exact complementary sequence of the template sequence, but it should be sufficiently complementary to hybridize to the template 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the method of amplify target the whole genome using primers of 18 to 22 nucleotides to the target region for preparing samples for sequencing in the method Lo. The artisan would be motivated as the method of McKernan et al. permitted amplification of tens or even hundreds of thousands of different sequences, which would permit sequencing of large numbers of genomes more efficiently. The artisan would have a reasonable expectation of success as the artisan is using known methods of sample preparation for sequencing.
With regards to claim 20,25, 30,Lo teaches blood samples (252).
With regards to claim 21, 26, 31 Lo teaches blood from pregnant women (0252), which contains maternal and fetal nucleic acids).
With regards to claims 32-34, McKernan teaches, “0071] In another particular embodiment, at least one oligonucleotide primer in each oligonucleotide primer pair further comprises an affinity tag. An "affinity tag" is a tag or a label that permits the identification, capture and/or isolation of any agent that is attached to the affinity tag. Examples of an affinity tag include biotin, digoxigenin, a hapten, a ligand, a peptide and a nucleic acid. In a particular embodiment, the affinity tag is biotin.”  
Response to Arguments


Claim 18-19, 23-24, 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LO (US PGPUB 2011/0105353),  McKernan et al. (US 2007/0231823 A1; published October 2007;) as applied to claim 17, 20-22, 25- 27, 30-31 above, and further in view of Harris (Applied and Environmental Microbiology (2010) volume 76, pages 3863-3868)
The teachings of Lo, McKernan are set forth above.
While Lo, McKernan teach cleavage production of amplicons by PCR for sequencing, but Lo, McKernan do not specifically teach an amplicon size
However, Harris teaches the Roche 454 NGS sequence provides >400,00sequences of ~250 bp per run.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to design the amplification assay to provide sequences of 250 nt or less.  The artisan would be motivated to provide an amplicons of 250 nt or less so the amplicons are the length of reads of the sequencer.  The artisan would have a reasonable expectation of success as the artisan is producing amplicons of known size.
Response to Arguments

The response provides no specific arguments to the instant rejection.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634